Case 7:19-cr-00510 Document1 Filed on 03/08/19 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint .

 

 

 

 

United States District Court
‘UNITED STATES DISTRICT COURT Southem Diettict oF Texas
“for the
MAR -8
Southern District of Texas | 2019
United States of America yo . David J. Bradley, Clerk
veo ) , ;
Martin MARTINEZ, YOB: 1991, USC Case No. AkK- 19-05 T0O-M
) :
)
. )
Defendant(s)
CRIMINAL COMPLAINT |
LI, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 7, 2018 in the county of _ __ Hidalgo in the
Southern District of Texas . , the defendant(s) violated:
| Code Section a Offense Description
21 U,S.C. 841 (a)(1) . Knowingly and Intentionally Possess with Intent to Distribute approx. 533

21 U.S.C. 841 (b)(1)(A) grams of Methaphetamine, a Schedule II Controlled Substance

This criminal complaint is based on these facts: .

See Attachment A.

a Continued on the attached sheet.

Hpovet S77 Daccd A. Ln dO ap -Th

—_
— omplaigidint’s signature

 

 

C - . Arturo Casanova Jr., DEA Task Force Officer
. . / . , Printed name and title
Sworn to before me and signed in my presence. so

Date) oaenoie 26 SS He fee fom

Judge’s signature

City and state: ‘ McAllen, Texas . Peter E. Ormsby, U.S. Magistrate A

 

Printed name and title
Case 7:19-cr-00510 Document1 Filed on 03/08/19 in TXSD Page 2 of 2

ATTACHMENT “A”

On December 07, 2018, at ‘approximately 10:51 am., Mission Police Investigator Luis
Gutierrez responded to area of ‘Bryan Rd. and Expressway 83 in regards to a disturbance. Inv.
Gutierrez observed a vehicle matching description, (described as a red vehicle) following a male
subject who was walking carrying a black back pack. Inv. Gutierrez made contact with the male
subject later identified as Martin MARTINEZ, where he identified himself a Mission Police
Investigator.

MARTINEZ advised the Investigator he was arguing with his wife and decided to exit the
vehicle on Frontage Rd to avoid any more problems. Inv. Gutierrez requested MARTINEZ’s
identification card. MARTINEZ stated he did not have any identification on him and stated he
didn’t want any problems. The Investigator requested MARTINEZ to remove his back pack and
sit on the floor for his safety, but he refused to comply. MARTINEZ began walking away from
the investigator, as he advised MARTIENZ to stop. MARTINEZ stated, “They are going to kill
me” and began running east bound. Inv. Gutierrez gave chase, yelling out at MARTINEZ multiple
times to stop. Inv. Gutierrez lost visual of MARTINEZ, but quickly located him behind one of the
businesses near the area. Inv. Gutierrez ordered MARTINEZ to stop running and get on the
ground, but he refused to comply and continued running in a south west direction through an open.
field. Shortly after, the investigator was able to catch up to MARTINEZ and apprehend him.

Mission Police Office Juan S. Mendez arrived at location and located a plastic bag
containing a white powdery substance (later fielded tested positive for crystal methamphetamine)
inside the back pack MARTINEZ was carrying. MARTINEZ was arrested by Mission Police
Officers for Possession of a Controlled Substance. The weight of the methamphetamine was
approximately 533.9 grams.

Drug Enforcement Administration Agents/Task Force Officers’ made contact with
~ MARTINEZ regarding the seizure. Agents read MARTINEZ his Miranda Warnings, which he
waived, and he provided a statement. MARTINEZ told agents he was going to get paid $500 for
transporting the half kilo of methamphetamine he possessed to a male subject who he only
identified as Oscar.
